Citation Nr: 1711127	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  06-05 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for mild arthritis of the left knee with orthopedic hardware at proximal left fibula (left knee disability).  

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	K. Lieberman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981, and from February 1985 to March 1986.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Veteran testified at a Board videoconference hearing before the undersigned Chief Veterans Law Judge in June 2009.  A transcript of this proceeding is associated with the claims file.  

Notably, in a September 2011 decision, the Board denied requests to reopen claims of entitlement to service connection for a right knee and a right hip disability; entitlement to a rating in excess of 10 percent for mild arthritis of the left knee with orthopedic hardware at proximal left fibula, a compensable rating for left knee instability, a rating in excess of 20 percent for residuals of a fracture of the right clavicle, and a rating in excess of 20 percent for scar and residuals of a laceration of the left ankle; and entitlement to a TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  As set forth in a July 2012 Joint Motion for Partial Remand (JMPR), the parties moved for the Court to vacate the portions of the September 2011 Board decision denying requests to reopen claims of entitlement to service connection for right knee and right hip disabilities, entitlement to a rating in excess of 10 percent for mild arthritis of the left knee with orthopedic hardware at proximal left fibula, and entitlement to a TDIU.  The parties requested that the Court not disturb the portions of the Board's decision denying the Veteran's claims of entitlement to an increased rating for left knee instability, residuals of a fracture of the right clavicle, and scar and residuals of a laceration of the left ankle.  In a July 2012 order, the Court granted the parties' JMPR and remanded the Veteran's claims to the Board for actions consistent with the terms of the JMPR.  

These matters were last before the Board in June 2013, when it reopened the Veterans claims for service connection for right knee and right hip disabilities, and remanded the Veteran's claims of entitlement to service connection for right knee and right hip disabilities, entitlement to an increased rating for his left knee disability, and entitlement to a TDIU.  In pertinent part, the Board instructed the Agency of Original Jurisdiction (AOJ) to obtain any outstanding and pertinent records, to obtain the Veterans VA vocational rehabilitation records, and to afford the Veteran a VA examination to determine the current severity of his left knee disability and to address the functional impact of the Veteran's service-connected disabilities.  

During the pendency of the appeal, the RO, in an August 2016 rating decision, granted service connection for right hip tendonitis and for right knee patellofemoral pain syndrome, each evaluated at 10 percent disabling, effective February 27, 2013.  As this decision constitutes a full grant of the benefits sought with respect to the issues of entitlement to service connection for a right knee and a right hip disability, these issues no longer remain on appeal.  Cf. AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets any additional delay in adjudicating the Veteran's claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

VA's duty to assist includes obtaining a medical examination or opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In its June 2013 remand order, the Board instructed the AOJ to afford the Veteran a VA examination to determine the current severity of his left knee disability.  Following the Board's June 2013 remand order, the Veteran was afforded a VA knee and lower legs conditions examination in June 2014.  However, the Board finds that the examination report is inadequate for rating purposes, as it does not indicate that range of motion testing of the Veteran's left knee was performed in active motion, passive motion, weight-bearing, and nonweight-bearing.  See 38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  Accordingly, the AOJ should afford the Veteran a new VA examination to determine the current severity of his service-connected left knee disability, to include full range of motion studies of the Veteran's knee.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Correia, 28 Vet. App. at 169-70; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, in light of the directive in the Board's June 2013 remand order for the examiner to address the degree to which there was an indication of coldness on the Veteran's left knee that interfered with proper movement, the examiner should address any reported neurological symptoms, to include episodes of coldness affecting the left knee.  

In its June 2013 remand order, the Board also instructed the examiner to address the impact of the Veteran's service-connected disabilities on his occupational functioning.  The Veteran has since been afforded VA examinations in June 2014, October 2015, and February 2016 that address the functional impact of each of his service-connected disabilities, with the exception of his service-connected scar and residuals of a laceration of the left ankle (left ankle disability).  The Veteran's left ankle disability was last addressed in a VA examination dated in June 2010.  Thus, to the extent that the Veteran's claim of entitlement to a TDIU is based on his left ankle disability, the examiner should address the functional impact of the Veteran's left ankle disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (providing that the Board errs as a matter of law when it fails to ensure compliance with its prior remand instructions).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain new VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Thereafter, afford the Veteran a VA examination with an appropriate examiner to determine the current severity of his left knee disability and to address the functional impact of the Veteran's left ankle disability.  The evidentiary record, including a copy of this remand, must be made available to, and reviewed by, the examiner.  A complete history should be elicited from the Veteran, and the examiner should conduct any tests and studies deemed necessary.  All findings should be reported in detail.  The examiner is asked to provide the following information:  

a.  The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the Veteran's left knee.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

b.  The examiner must consider functional loss due to flare-ups, repetitive use, painful motion, weakness, excessive fatigability, lack of endurance, and/or incoordination.  To the extent possible, any such determination should be expressed in terms of the estimated loss of range of motion.  

c.  The examiner should address whether any reported neurological symptoms, to include coldness on the Veteran's left knee, which he maintains interferes with proper movement, are related to his service-connected left knee disability, and if so, the examiner should indicate the severity of such symptoms.  

d.  The examiner should address all current functional impairment from the Veteran's left knee disability, to include any impact on occupational functioning.  

e.  The examiner should also comment on all current functional impairment from the Veteran's service-connected scar and residuals of a laceration of the left ankle, to include any impact on occupational functioning.  

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

3.	After completing the development requested above, and any other development deemed necessary, readjudicate the Veteran's claims.  If any of the benefits sought are not granted in full, the AOJ should furnish the Veteran and his representative with an SSOC and afford an opportunity to respond.  The claims file should then be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
C. TRUEBA
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

